 

EXECUTION COPY

 

AUGMENTING LENDER AND INCREASING LENDER SUPPLEMENT AND INCREMENTAL AMENDMENT

 

THIS AUGMENTING LENDER AND INCREASING LENDER SUPPLEMENT AND INCREMENTAL
AMENDMENT, dated as of August 1, 2013 (this “Supplement”), to the Credit
Agreement, dated as of February 14, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among ARC
Properties Operating Partnership, L.P. (as successor to American Realty Capital
Operating Partnership III, L.P., the “Borrower”), Tiger Acquisition, LLC (as
successor to American Realty Capital Trust III, Inc.), American Realty Capital
Properties, Inc., the Lenders party thereto and Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”), Issuing Bank and Swingline Lender.

 

WITNESSETH

 

WHEREAS, the Credit Agreement provides in Section 2.15 thereof that any bank,
financial institution or other entity may extend Revolving Commitments and
participate in tranches of Incremental Term Loans under the Credit Agreement
subject to the approval of the Borrower, the Issuing Bank, the Swingline Lender
and the Administrative Agent, by executing and delivering to the Borrower and
the Administrative Agent documentation acceptable to the Administrative Agent;
and

 

WHEREAS, the undersigned Increasing Lender is currently party to the Credit
Agreement and now desires to provide Incremental Term Loans of $50,000,000,
subject to the terms and conditions of this Supplement;

 

WHEREAS, the undersigned Augmenting Lender has committed to provide a Revolving
Commitment of $120,000,000 on the date hereof and to provide Incremental Term
Loans of $80,000,000, subject to the terms and conditions of this Supplement;

 

WHEREAS, to implement the increase in the Revolving Commitments and the
Incremental Term Loans pursuant to this Supplement, the parties hereto hereby
agree to amend the Credit Agreement in accordance with Section 2.15 of the
Credit Agreement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.            Increasing Lender. As of the effective date of this Supplement
pursuant to Section 4 below, the undersigned Increasing Lender agrees to extend
a commitment with respect to Incremental Term Loans, in such amounts as set
forth on Exhibit B hereto.

 

2.            Augmenting Lender.

 

a.            The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the effective
date of this Supplement pursuant to Section 4 below, become a Lender for all
purposes of the Credit Agreement to the same extent as if originally a party
thereto, with a Revolving Commitment and with a commitment for Incremental Term
Loans (with respect to such Incremental Term Loans and the Incremental Term
Loans provided by the undersigned Increasing Lender, the “August 2013
Incremental Term Loan Lenders”, such commitments to extend Incremental Term
Loans, the “August 2013 Incremental Term Loan Commitments”, and such Incremental
Term Loans, the “August 2013 Incremental Term Loans”), in each case, in such
amounts as set forth on Exhibit B hereto. Unless otherwise specified in this
Supplement, for all purposes of the Credit Agreement (as amended hereby), the
August 2013 Incremental Term Loans, the August 2013 Incremental

 

 

 

 

Term Loan Lenders and the August 2013 Incremental Term Loan Commitments shall be
deemed to constitute “Term Loans,” “Term Loan Lenders” and “Term Loan
Commitments,” respectively, under and as defined in the Credit Agreement.

 

b.            The undersigned Augmenting Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

3.            Amendments to Credit Agreement. As of the date hereof, the Credit
Agreement is amended as follows:

 

a.            The definition of “Availability Period” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

 

“Availability Period” means, (a) with respect to Term Loans other than March
2013 Incremental Term Loans and August 2013 Incremental Term Loans, the period
from and including the Effective Date to the earlier of (i) the date of
termination of the Initial Term Loan Commitments pursuant to Section 2.06(b),
and (ii) the date of termination of the commitment of each Lender to make Loans
pursuant to Section 9.02 (the “Initial Availability Period”), (b) with respect
to March 2013 Incremental Term Loans, the period from and including the Initial
Term Loan Commitment Expiration Date to the earlier of (i) the date of
termination of the March 2013 Incremental Term Loan Commitments pursuant to
Section 2.06(b), and (ii) the date of termination of the commitment of each
Lender to make Loans pursuant to Section 9.02 (the “March 2013 Availability
Period”) and (c) with respect to August 2013 Incremental Term Loans, the period
from and including the March 2013 Incremental Term Loan Commitment Expiration
Date to the earlier of (i) the date of termination of the August 2013
Incremental Term Loan Commitment pursuant to Section 2.06(b), and (ii) the date
of termination of the commitment of each Lender to make Loans pursuant to
Section 9.02 (the “August 2013 Availability Period”).

 

b.            The definition of “Term Loan Commitment” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

 

“Term Loan Commitment” means, as to each Term Loan Lender, such Lender’s
obligation to make Term Loans during the applicable Availability Period pursuant
to Section 2.01(b), in an amount up to, but not exceeding, the amount set forth
for such Lender on Schedule 2.01 as such Lender’s “Initial Term Loan Commitment

 

2

 

 

Amount”, “March 2013 Term Loan Commitment Amount” or “August 2013 Term Loan
Commitment Amount”, as applicable, as such Schedule 2.01 may be modified from
time to time in accordance with the terms hereof.

 

c.            Section 1.01 of the Credit Agreement is hereby amended by
inserting in appropriate alphabetical order the following new definitions:

 

“Applicable August 2013 Incremental Term Loan Percentage” means, as to each Term
Loan Lender during the August 2013 Availability Period, the ratio, expressed as
a percentage of (a) (i) the amount of such Term Loan Lender’s August 2013
Incremental Term Loan Commitment plus (ii) the amount of such Lender’s
outstanding August 2013 Incremental Term Loans to (b) (i) the aggregate amount
of the August 2013 Incremental Term Loan Commitment of all Term Loan Lenders
plus (ii) aggregate amount of all outstanding August 2013 Incremental Term
Loans.

 

“August 2013 Incremental Term Loans” has the meaning set forth in that certain
Augmenting Lender and Increasing Lender Supplement and Incremental Amendment
hereto dated as of August 1, 2013.

 

“August 2013 Incremental Term Loan Commitment” has the meaning set forth in that
certain Augmenting Lender and Increasing Lender Supplement and Incremental
Amendment hereto dated as of August 1, 2013.

 

“August 2013 Incremental Term Loan Effective Date” means August 1, 2013.

 

“March 2013 Incremental Term Loans” has the meaning set forth in that certain
Augmenting Lender and Increasing Lender Supplement and Incremental Amendment
hereto dated as of March 28, 2013.

 

“March 2013 Incremental Term Loan Commitments” has the meaning set forth in that
certain Augmenting Lender and Increasing Lender Supplement and Incremental
Amendment hereto dated as of March 28, 2013.

 

“March 2013 Incremental Term Loan Commitment Expiration Date” means the date
occurring on the earlier of (a) the date on which the March 2013 Incremental
Term Loan Commitments are reduced to zero in accordance with the first sentence
of Section 2.06(b) and (b) the six (6) month anniversary of the March 2013
Incremental Term Loan Effective Date.

 

d.            Section 2.01(b) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

(b)            Term Loans. Subject to the terms and conditions set forth herein,
including without limitation, Section 2.14, each Term Loan Lender severally and
not jointly agrees to make Term Loans to Borrower from time to time, on any
Business Day during the applicable Availability Period (each such date, a “Term
Loan Borrowing Date”) in an aggregate amount not to exceed such Term Loan
Lender’s applicable Term Loan Commitment; provided that Borrower shall not be
permitted to request a Borrowing of Term Loans on more than three (3) occasions
during the Availability Period applicable to such Term Loans. The Borrowings of
Term Loans may be ratable Floating Rate

 

3

 

 

Borrowings or ratable Fixed Rate Borrowings. Amounts repaid or prepaid in
respect of the Term Loans may not be reborrowed.

 

e.            Section 2.02(b) of the Credit Agreement is hereby amended by
deleting the first sentence thereof in its entirety and replacing it with the
following:

 

(b)            Following receipt of a Loan Notice, Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Revolving
Percentage, Applicable Initial Term Loan Percentage, Applicable March 2013
Incremental Term Loan Percentage or Applicable August 2013 Incremental Term Loan
Percentage, as applicable, of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by Borrower, Administrative Agent shall
notify each Lender of the details of any automatic continuation described in the
preceding subsection.

 

f.            Section 2.06(b) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

(b)  Term Loan Commitments. The applicable Term Loan Commitment of each Term
Loan Lender shall be immediately and permanently reduced on each Term Loan
Borrowing Date upon such Term Loan Lender making a Term Loan to Borrower on such
Term Loan Borrowing Date in an amount corresponding to such Term Loan Lender’s
Applicable Initial Term Loan Percentage, Applicable March 2013 Incremental Term
Loan Percentage or Applicable August 2013 Incremental Term Loan Percentage, as
applicable, of the aggregate principal amount of the Term Loans made by the
applicable Term Loan Lenders to Borrower on such Term Loan Borrowing Date. The
aggregate remaining Initial Term Loan Commitments shall terminate at 5:00 p.m.
on the six (6) month anniversary of the Effective Date. The aggregate remaining
March 2013 Incremental Term Loan Commitments shall terminate at 5:00 p.m. on the
six (6) month anniversary of the March 2013 Incremental Term Loan Effective
Date. The aggregate remaining August 2013 Incremental Term Loan Commitment shall
terminate at 5:00 p.m. on the six (6) month anniversary of the August 2013
Incremental Term Loan Effective Date.

 

g.            Section 2.09(c) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

(c)  Term Loan Facility Fees. During the period (i) with respect to the Initial
Term Loan Commitments, from the Effective Date and until the termination of the
Initial Availability Period, (ii) with respect to the March 2013 Incremental
Term Loan Commitments, from the March 2013 Incremental Term Loan Effective Date
and until the termination of the March 2013 Availability Period and (iii) with
respect to the August 2013 Incremental Term Loan Commitment, from the August
2013 Incremental Term Loan Effective Date and until the termination of the
August 2013 Availability Period, Borrower agrees to pay to Administrative Agent
for the account of the applicable Term Loan Lenders an unused term loan facility
fee equal to (x) the amount by which the aggregate amount of the applicable Term
Loan Commitments exceeds the average daily amount of the aggregate outstanding
principal balance of applicable Term Loans multiplied by (y) a rate per annum
equal to 0.25%. Such fee shall be computed on a daily basis and payable monthly
in arrears on the last Business Day of each calendar month ending after the
Effective Date during the term of the applicable Availability Period and on the
last day of the applicable Availability Period (or, if earlier, on the date the

 

4

 

 

applicable Term Loan Commitments shall have been reduced to zero in accordance
with Section 2.06(b) or otherwise terminated).

 

h.            Schedule 2.01 to the Credit Agreement is hereby deleted in its
entirety and replaced with Schedule 2.01 attached hereto as Exhibit B.

 

4.            This Supplement shall become effective upon (a) the satisfaction
of the conditions precedent specified in Section 2.15 of the Credit Agreement,
which shall occur no later than August 1, 2013 (the “Termination Date”) and (b)
receipt on or prior to the Termination Date by the undersigned Augmenting Lender
and the undersigned Increasing Lender of such fees as are due and owing to such
Augmenting Lender or Increasing Lender in connection with the increase of
commitments pursuant to this Supplement.

 

5.            The Borrower hereby elects to increase the Revolving Commitments
and enter into one or more tranches of Incremental Term Loans and has delivered
to the Administrative Agent a certificate signed by a Responsible Officer of the
Borrower pursuant to Section 2.15 of the Credit Agreement, substantially in the
form attached hereto as Exhibit A.

 

6.            This Supplement shall constitute a Loan Document.

 

7.            Capitalized terms defined in the Credit Agreement shall have their
defined meanings when used herein.

 

8.            This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

9.            This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

5

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

  BARCLAYS BANK PLC,   as an Increasing Lender       By:   /s/ Noam Azachi  
Name:  Noam Azachi   Title:    Vice President

 

Signature Page to

Augmenting Lender and Increasing Lender Supplement and Incremental Amendment

 

 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

  CITIBANK, N.A.,   as Augmenting Lender       By: /s/ John C. Rowland  
Name:  John C. Rowland   Title:    Vice President

 

Signature Page to

Augmenting Lender and Increasing Lender Supplement and Incremental Amendment

 

 

 

 

 

Accepted and agreed to as of the date first written above:

 

ARC PROPERTIES OPERATING PARTNERSHIP, L.P.

 

By: /s/ James A. Tanaka   Name: James A. Tanaka   Title: Authorized Signatory  

 

Signature Page to

Augmenting Lender and Increasing Lender Supplement and Incremental Amendment

 

 

 

 

Accepted and agreed to as of the date first written above:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Issuing Bank and Swingline Lender

 

By: /s/ D. Bryan Gregory   Name: D. Bryan Gregory   Title: Director  

 

Signature Page to

Augmenting Lender and Increasing Lender Supplement and Incremental Amendment

 

 

 

 

EXHIBIT A

OFFICER’S CERTIFICATE

 

August 1, 2013

 

The undersigned, Brian Block of ARC Properties Operating Partnership, L.P., a
Delaware limited partnership (“ARCPOP”), in connection with (i) that certain
Credit Agreement dated as of February 14th, 2013 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among ARCPOP (as successor to American Realty Capital
Operating Partnership III, L.P., the “Borrower”), Tiger Acquisition, LLC (as
successor to American Realty Capital Trust III, Inc.), American Realty Capital
Properties, Inc., Wells Fargo Bank, National Association (“Wells Fargo”), as
Administrative Agent (the “Administrative Agent”) and the Lenders from time to
time party thereto, and (ii) that certain Augmenting Lender and Increasing
Lender Supplement and Incremental Amendment, dated as of August 1, 2013 to the
Credit Agreement (the “Supplement”), among the Borrower, Citibank, N.A., as an
Augmenting Lender, Barclays Bank PLC, as an Increasing Lender, and Wells Fargo,
as administrative agent, Issuing Bank and Swingline Lender, hereby certifies as
follows (terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement or, if not defined therein, in
the Supplement):

 

1.            No consents, licenses or approvals are required in connection with
the execution and delivery of the Supplement or performance of the Loan
Documents (including the Supplement).

 

2.            The conditions specified in Sections 5.02(a) and (b) of the Credit
Agreement have been satisfied.

 

3.            After giving effect to the increase in the Revolving Commitments,
the Incremental Term Loan Commitment and the Incremental Term Loans to be made
on the date hereof, the sum of (a) Total Outstandings plus (b) Total Bridge
Facility Outstandings will not exceed the Borrowing Base.

 

4.            ARCPOP is in pro forma compliance with the covenants set forth in
Section 8.14 of the Credit Agreement after giving effect to the Loans to be made
on the date hereof and the application of the proceeds therefrom as if made and
applied on the date hereof, as evidenced by the calculations in Schedule 1
attached hereto.

 

  ARC PROPERTIES OPERATING PARTNERSHIP, L.P.       By:       Brian Block    
Chief Financial Officer

 

 

 

 

Schedule 1

 

Calculations showing Pro-Forma Compliance

 

 

 

 

EXHIBIT B

 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender  Revolving Loan
Commitment   Initial Term
Loan
Commitment   March 2013
Incremental
Term Loan
Commitment   August 2013
Incremental
Term Loan
Commitment  Wells Fargo Bank  $100,000,000   $50,000,000   $75,000,000   $0    
                   Bank of America, N.A.  $100,000,000   $75,000,000  
$75,000,000   $0                        Citibank, N.A.  $120,000,000   $0   $0  
$80,000,000                        Regions Bank  $48,000,000   $72,000,000  
$0   $0                        RBS Citizens, N.A.  $40,000,000   $60,000,000  
$0   $0                        JPMorgan Chase Bank, N.A.  $88,000,000  
$72,000,000   $60,000,000   $0                        Capital One, N.A. 
$40,000,000   $60,000,000   $0   $0                        Barclays Bank PLC 
$100,000,000   $0   $0   $50,000,000                        TD Bank, N.A. 
$30,000,000   $45,000,000   $0   $0                        U.S. Bank National
Association  $30,000,000   $70,000,000   $0   $0                        Union
Bank, National Association  $30,000,000   $45,000,000   $0   $0              
         Raymond James Bank, FSB  $14,800,000   $22,200,000   $0   $0         
              Comerica Bank  $12,000,000   $18,000,000   $0   $0              
         First Tennessee Bank National Association  $7,200,000   $10,800,000  
$0   $0                        Total  $760,000,000   $600,000,000  
$210,000,000   $130,000,000 

 

 

 

